DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 8, 11 and 12 has been withdrawn in light of the current amendments to the claims.
Applicant’s arguments, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-9 and 13-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Ryoo (KR 2013-0036980 A).
Regarding claim 1, Harr discloses a connecting device (12, 14) between a liquid tank (1) made of plastic material and a liquid delivery module (F) on board of a vehicle [0001-0002] [0050], characterized in that said connecting device comprises a tubular member (10) provided to be inserted into the liquid tank, said tubular member having a first end portion (top end) and a second end portion (below top end) provided to constitute a swirl pot (as shown in any of Figures 2-4), and a flange (6) located on the external part of the tubular member, a surface of the flange being provided to be welded to an external surface of a tank wall (wall of tank 1) [0051, as shown in Figure 4], the connecting device comprising a connecting means on the first end portion of the tubular member, said first end portion being located on the tubular member relative to the flange on the other side of the flange surface [0052] provided to be welded to the liquid tank (as shown in Figure 4), said connecting means being provided for the fixing of the liquid delivery module to the tubular member, the second end portion of the tubular member comprising an opening provided to allow entry of the liquid in the tubular member, the first end portion comprising an opening provided for the insertion of the liquid delivery module [0016, as shown in Figure 4 the liquid delivery module can only be inserted through the first end portion and cover 12 bounds a region allowing the entry of liquid fuel], 
wherein the connecting means on the first end portion of the tubular member provided for the fixing of the liquid delivery module to the tubular member is an assembly means comprising a seal (11) [0048]. 
Harr does not disclose a liquid delivery module that is dismountable from the liquid tank. 
Ryoo discloses a connecting means (5) provided for the fixing of a liquid delivery module (100) to a tubular member (11) as an assembly means comprising a seal (19) such that the liquid delivery module is dismountable from a liquid tank (1). 
Ryoo teaches that the seal prevents the liquid solution inside the tank from flowing outside the tank [0057] and teaches that the process for assembly involves press-fitting the module assembly into the tank [0058]. Ryoo teaches that this mounting process is widely known in the art [0052]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the seal and mounting assembly disclosed by Ryoo for mounting a liquid delivery module to the tank disclosed by Harr because it would predictably prevent liquid solution from inside the tank from flowing outside and because it could be assembled as widely known in the art. 
Regarding claim 3, Harr further discloses wherein the flange is located close to the first end portion of the tubular member (as shown in Figure 4). 
Regarding claim 5, Harr further discloses wherein the tubular member has  circular section [0047]. 
Regarding claim 6, Harr discloses a liquid tank made of plastics material for an automotive application [0001-0002] [0050] comprising an opening (8), a swirl pot (10) arranged in an interior of the opening, wherein said swirl pot comprises a connecting device (12, 14) according to claim 1, wherein the flange (6) of the connecting device is welded to an edge of the opening of the wall of the tank, outside said tank (as shown in Figure 4), said wall tank being the bottom wall (4) of the tank, wherein the tubular member of the connecting device is in fluidic communication with the tank through an opening of the second end portion of the tubular member. 
Regarding claim 7, Harr further discloses wherein the section of the tubular member between the second end portion and the flange has a diameter substantially equal to the diameter of the opening in the tank wall [0047, as shown in Figure 4]. 
Regarding claim 8, Harr further discloses wherein the angle a between a plan comprising the circumference of the upper part of the second end portion and a plan comprising the bottom wall of the tank is in the range of 0°<a<40° (as shown in Figure 4). 
Regarding claim 9, Harr further discloses wherein the angle a between a plan comprising the circumference of the upper part of the second end portion and a plan comprising the bottom wall of the tank is equal to 0° (as shown in Figure 4). 
Regarding claim 13, Harr discloses the liquid tank of claim 6 wherein a liquid delivery module is affixed to the first end portion of the tubular member of the connecting device forming a base of the swirl pot (as shown in Figure 4). 
Regarding claim 14, Harr discloses a method for manufacturing a liquid tank made of plastics material for an automotive application [0001-0002] [0050], comprising the steps of: 
providing a tank (1) made of a plastic material [0001-0002] [0050];
performing an opening (8) in said tank; 
welding the connecting device (12, 14) according to claim 1 to the bottom wall (4) of the tank via the flange (6); 
fixing the liquid delivery module (F) to the connecting device according to claim 1 [0051-0059].
Regarding claim 15, Harr further discloses wherein the angle a is in the range of 10°<a<20° (as shown in Figure 4). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Ryoo (KR 2013-0036980 A) and further in view of Bell (AU 2014221318 B2).
Regarding claim 2, Harr, as modified by Ryoo, discloses the device of claim 1 as discussed above but does not disclose wherein the assembly means comprises a seal selected from the group consisting of a mason jar, a cam-lock and an inverted cam-lock. 
Bell discloses a seal selected from the group consisting of a mason jar, a cam-lock and an inverted cam-lock (page 3, lines 1-3) (page 10, lines 5-10). 
Bell teaches that a cam-lock closure can be used in conjunction with a tamper evident seal (page 10, lines 5-10). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the seal disclosed by Harr for the seal disclosed by Bell so that a condition when the seal is unseated is indicated. 
Claim(s) 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Ryoo (KR 2013-0036980 A) and further in view of Nakayama (JP 2007-186119 A).
Regarding claims 4, 11 and 12, Harr discloses the device of claims 1 and 6 as discussed above but does not disclose wherein the second end portion of the tubular member comprises at least a slit and/or a sloped upper part. 
Nakayama discloses a tubular member (17) having an upper portion comprising a slit (28) that is sloped on the upper part of the tubular member (as shown in Figures 1-2), wherein the ratio between the length of the slit on a second end portion of the tubular member and the length of the wall of the swirl pot comprising the tubular member is in the range of 0.4 to 0.8 (as shown in Figure 1), wherein the direction of the slit on the second end portion of the tubular member is perpendicular to the plan comprising the bottom wall of the tank [0044]. 
Nakayama suggests that this shape creates a larger opening at the upper part of the tubular member [0027] and further teaches that this shape is not critical and other shapes can be used [0044]. The larger opening would facilitate mounting of a filter 16 in the tubular member for fuel intake, as shown in Figures 1-2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slit and/or sloped upper part disclosed by Nakayama with the device disclosed by Harr because it would facilitate assembly of fuel tank assembly by creating a larger opening for parts to be inserted in to the tubular member and because it is one of a number of possible shapes known in the art that would be obvious to try. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Ryoo (KR 2013-0036980 A) and further in view of Bleuel (US Patent Application Publication 2009/0134175).
	Regarding claim 10, Harr discloses the tank of claim 6 but does not disclose wherein the swirl pot has a volume between 0.3 to 5 liters. 
	Bleuel discloses a swirl pot having a volume between 0.3 to 5 liters (claim 8). 
	Bleuel teaches that a swirl pot having a volume in this range can be used to produce a swirl pot that has a precisely detectable and displayable fuel quantity [0041]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the swirl pot volume disclosed by Harr to include the dimensional characteristics that produce the volume range disclosed by Bleuel since this creates a precisely detectable and displayable fuel quantity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747